Mr. Chief Justice Walker delivered “the opinion of the Court: This was a bill filed for the specific performance of a wager on the electoral vote of this State at the presidential election in 1860. The bill alleges, and the answer admits, that Bardus authorized Detrieh to assign and transfer to plaintiff in error twenty shares of stock held by Bardus in the “ Sparta Steam Flouring Mill Company,” in the event that the electoral vote of Illinois should be cast for Abraham Lincoln, for president of the United States, and that on the 4th day of December, 1860, the electoral vote was cast for him. A demand of the transfer of the shares of stock was made and refused. The consideration for the agreement was, that if Stephen A. Douglas received the electoral vote of the State, plaintiff in error was to transfer to Bardus a like number of shares of stock in the same company. On the hearing the court below dismissed the bill, and decreed the payment of the costs by plaintiff in error. He brings the cause to this court, and urges a reversal of that decree. It will be perceived that the question presented is, whether this wager is prohibited by the statute against betting on elections ; and if not, whether it contravenes good morals and sound policy. If it is prohibited by either, then the court must leave the parties where it finds them. It is enacted by the fifty-second section of the act regulating elections (R. S. 224), that if any person shall bet or wager any money or valuable thing upon the result of any election held under the Constitution or laws of this State, or shall so bet or wager upon the number of votes which may be given to any one or more persons at any election held as aforesaid, or upon who will receive the greatest number of votes at any election, such person shall be liable to indictment, and upon conviction shall be fined any sum not exceeding one thousand dollars. This was clearly a bet, on one side, that Mr. Lincoln would receive the whole number of the electoral votes in this State, and, on the other, that Mr. Douglas would receive them. This, then, was a bet upon the result of the electoral vote of this State. If, then, this election was held under the Constitution or laws of this State, it falls within the prohibition of the first clause of that section. The first three sections of the election law of 1845, provide for the choice of electors to vote for president and vice president of the United States; also for the return of the canvass of the vote, the granting of certificates of election to the candidates for electors. The fourth section provides that the electors who shall be chosen shall meet at the seat of government of the State, at the time" appointed by the United States, and give their votes in the mode therein provided, and to perform such duties as may be required by law. This is manifestly an election by the persons chosen by the people to cast the electoral vote of the State, and it is required to be held by the laws of this State. And when they voted for Mr. Lincoln, that was the result of that election. We have seen that this election was hóld under the laws of this State, and this was a bet upon the. result of that election, and was prohibited by the law. See Gordon v. Casey, 23 Ill. 71; and Stephens v. Sharpe, 26 id. 404. This wager being in contravention of this positive enactment, the court did right in dismissing the bill,.and the decree must be affirmed. Decree affirmed.